DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 11/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein and which has a strikethrough has not been considered.
The reference for which no copy appears to be proffered in either 17/087,925 or parents application no. 15/008,686 includes: KR-10-20130110934-A and WO-2014007565-A1.

Status of Claims
Claims 1–10 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
For ease of reading it is suggested that lines 2–8 on numbered page 120, defining M, L1, L2, n1, and n2, appear before the structures of Formula 3-1(17) to Formula 2B-72.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–5 and 7–10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., KR-20110110934-A ("Park-KR") see machine translation 1 ("Park-MT1") and machine translation 2 ("Park-MT2") in view of Lee et al. US 2013/0334521 A1 ("Lee").
It is noted that  Park et al., KR-20130110934-A, including machine translations, and Lee et al. US-20130334521-A1 are cited on the IDS of 11/03/2020.
Regarding claims 1–5 and 7–9, Park teaches an organic electroluminescent device comprising an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode (¶ [0154], Park-MT1) wherein the emission layer comprises an organometallic compound of formula (1) (¶ [0146], Park-MT1) 
    PNG
    media_image1.png
    602
    365
    media_image1.png
    Greyscale
 (¶ [0032], Park-KR).  Park teaches specific examples of the organometallic compound of formula (1) (¶ [0052], Park-MT1) including Compound 126  
    PNG
    media_image2.png
    260
    307
    media_image2.png
    Greyscale
 (¶ [0114], Park-KR) which shows the ligand L of formula (1) of Park as an unsubstituted phenyl-pyridine.  Park teaches the compound of formula (1) has a narrow half band of a fluorescence spectrum and excellent thermal characteristics, luminous efficiency and color purity (¶ [0001], page 5, ¶ [0145], Park-MT1).

Park does not specifically disclose a compound as shown above wherein the R4 alkyl group is at a position para to the pyridine nitrogen.  In the compound 126, the R4 methyl group is at a position meta to the pyridine nitrogen.  However, in the general formula of Park, the substituent R4 may be substituted at any position on the A1 pyridine ring (¶ [0032], Park-KR) and Park teaches exemplary compound wherein an R4 methyl group is substituent at a position para to the pyridine nitrogen including, for example, compound 7 (¶ [0054], Park-KR).
Therefore, given the general formula and teachings of Park, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound 126 wherein the R4 methyl group is substituted at a position meta to the pyridine nitrogen.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by the general formula of Park in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful in the emission layer of the device of Park and possess the benefits as described above taught by Park.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.

Park does not specifically disclose a compound as discussed above wherein the L phenyl-pyridine ligand has a substituent at a position para to the pyridine nitrogen.  However, However, the general formula of Park is open to such a substitution and Park teaches exemplary compounds wherein the L phenyl-pyridine ligand has a methyl substituent at a position para to the pyridine nitrogen including, for example, compound 11 (¶ [0011], Park-KR), and compounds 85, 87 (¶ [0094], Park-KR).
Therefore, given the general formula and teachings of Park, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the L phenyl-pyridine ligand with a methyl group at a position para to the pyridine nitrogen in the modified compound 126 of Park, because the general formula of Park is open to such a substitution and Park teaches exemplary compounds wherein the L phenyl-pyridine ligand has a methyl substituent at a position para to the pyridine nitrogen.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emission layer of the device of Park and possess the benefits as described above taught by Park.  See MPEP 2143.I.(B).

Park does not specifically disclose a compound as above wherein the phenyl-pyridine ligand L has a germanium substituent -Ge(R4)(R5)(R6) at a position meta to the pyridine nitrogen as claimed.
Lee teaches an organic light-emitting diode comprising an organometallic compound represented by Formula 1 (¶ [0016]; ¶ [0031]), in a light-emitting layer (¶ [0069]).  The compound represented by Formula 1 of Lee has a structure wherein a phenyl-pyridine ligand is substituted on the pyridine ring with at least one of a germanium substituent represented by Formula 2 (¶ [0033])
    PNG
    media_image3.png
    101
    101
    media_image3.png
    Greyscale
(¶ [0036]), wherein preferably, L1 to L3 of the Formula 2 of Lee is methyl, ethyl, propyl, isopropyl, cyclohexyl, or phenyl (¶ [0041]), and Lee teaches specific ligands including 
    PNG
    media_image4.png
    303
    199
    media_image4.png
    Greyscale
 (¶ [0045]) which shows the germanium substituent of Formula 2 substituted meta to the pyridine nitrogen atom and the variables L1 to L3 as methyl.  Lee teaches that the organometallic compound containing at least one germanium substituent of Formula 2 inhibits interaction of the organometallic compound in a solid state (¶ [0023]; ¶ [0065]) and thus may improve performance in an organic light-emitting diode, particularly light-emitting efficiency (¶ [0065]), and increases the solubility of the compound (¶ [0023]; ¶ [0066]), and as such the organometallic compound may be used effectively for solution processing (¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to substitute the pyridine ring of the phenyl-pyridine ligand L in the modified Compound 126 of Park with the germanium substituent of Formula 2 of Lee, based on the teaching of Lee.  The motivation for doing so would have been to increase the solubility for solution processing and to improve the performance of the organic optoelectric device, particularly light-emitting efficiency, as taught by Lee.
Further, given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the generic L1 to L3 of Formula 2 of Lee with one of methyl, ethyl, propyl, isopropyl, cyclohexyl, or phenyl, because Lee teaches the variable may preferably be selected as one of methyl, ethyl, propyl, isopropyl, cyclohexyl, or phenyl.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would act in a similar manner as the other compounds taught by Lee for use in the light emitting layer of the organic light-emitting diode.  See MPEP 2143.I.(B).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the germanium substituent at a position meta to the pyridine nitrogen, because it would have been choosing one out of three available positions for substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the emission layer of the device of Park and possessing the benefits as described about taught by Park and Lee.  One of ordinary skill in the art would have been motivated to produce additional compounds represented comprising the substituent of Lee having the benefits as described above taught by Park and Lee in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified compound of Park in view of Lee has the structure 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
wherein R1 is a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, a cyclohexyl group, or a phenyl group.
The device comprising the modified compound of Park in view of Lee reads on claims 1–5 and 7–9.
For example, the modified compound of Park in view of Lee is an organometallic compound represented by Formula 1 wherein: 
	M is Ir;
	L1 is a ligand represented by Formula 3-1(17);
	L2 is a ligand represented by Formula 2B-17;
	n1 is 2 and n2 is 1, and a sum of n1 and n2 is 3;
	Z12 is a C1 alkyl group (a methyl group) and Z13 to Z17 are not required to be present;
	Z22 is a C1 alkyl group (a methyl group) and Z23 to Z27 are not required to be present;
	R1 to R3 are each a methyl group (-CH3) and R4 to R6 are each a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, a cyclohexyl group, or a phenyl group; and
	* and *' each indicates a binding site to M in Formula 1.

Regarding Claim 10, Park in view of Lee teaches the device comprising the modified compound as discussed above with respect to claim 9.
Park in view of Lee does not specifically disclose a device as above wherein the compound acts as a dopant, and wherein the emission layer further comprises a host.
Park teaches that organometallic compounds are used in the emission layer as a dopant in a CBP host in exemplary devices (Table 1, page 13/14, Park-MT2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Park in view of Lee such that the compound is a dopant, and wherein the emission layer further comprises a host, because Park teaches that organometallic compounds are used in the emission layer as a dopant in a CBP host in exemplary devices and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., KR-20130110934-A ("Park-KR") see machine translation 1 ("Park-MT1") and machine translation 2 ("Park-MT2") in view of Lee et al. US-20130334521-A1 ("Lee") and Kim et al. WO-2014007565-A1, see US-20150090974-A1 for English language equivalent ("Kim").
It is noted that Kim et al. WO-2014007565-A1 and US-20150090974-A1 are cited on the IDS of 11/03/2020.
Regarding claims 1-10, Park teaches an organic electroluminescent device comprising an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode (¶ [0154], Park-MT1) wherein the emission layer comprises an organometallic compound of formula (1) (¶ [0146], Park-MT1) 
    PNG
    media_image1.png
    602
    365
    media_image1.png
    Greyscale
 (¶ [0032], Park-KR).  Park teaches specific examples of the organometallic compound of formula (1) (¶ [0052], Park-MT1) including Compound 126  
    PNG
    media_image2.png
    260
    307
    media_image2.png
    Greyscale
 (¶ [0114], Park-KR) which shows the ligand L of formula (1) of Park as an unsubstituted phenyl-pyridine.  Park teaches the compound of formula (1) has a narrow half band of a fluorescence spectrum and excellent thermal characteristics, luminous efficiency and color purity (¶ [0001], page 5, ¶ [0145], Park-MT1).

Park does not specifically disclose a compound as shown above wherein the R4 alkyl group is at a position para to the pyridine nitrogen.  In the compound 126, the R4 methyl group is at a position meta to the pyridine nitrogen.  However, in the general formula of Park, the substituent R4 may be substituted at any position on the A1 pyridine ring (¶ [0032], Park-KR) and Park teaches exemplary compound wherein an R4 methyl group is substituent at a position para to the pyridine nitrogen including, for example, compound 7 (¶ [0054], Park-KR).
Therefore, given the general formula and teachings of Park, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound 126 wherein the R4 methyl group is substituted at a position meta to the pyridine nitrogen.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by the general formula of Park in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful in the emission layer of the device of Park and possess the benefits as described above taught by Park.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.

Park does not specifically disclose a compound as discussed above wherein the L phenyl-pyridine ligand has a substituent at a position para to the pyridine nitrogen.  However, However, the general formula of Park is open to such a substitution and Park teaches exemplary compounds wherein the L phenyl-pyridine ligand has a methyl substituent at a position para to the pyridine nitrogen including, for example, compound 11 (¶ [0011], Park-KR), and compounds 85, 87 (¶ [0094], Park-KR).
Therefore, given the general formula and teachings of Park, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the L phenyl-pyridine ligand with a methyl group at a position para to the pyridine nitrogen in the modified compound 126 of Park, because the general formula of Park is open to such a substitution and Park teaches exemplary compounds wherein the L phenyl-pyridine ligand has a methyl substituent at a position para to the pyridine nitrogen.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emission layer of the device of Park and possess the benefits as described above taught by Park.  See MPEP 2143.I.(B).

Park does not specifically disclose a compound as above wherein the phenyl-pyridine ligand L has a germanium substituent -Ge(R4)(R5)(R6) at a position meta to the pyridine nitrogen as claimed.
Lee teaches an organic light-emitting diode comprising an organometallic compound represented by Formula 1 (¶ [0016]; ¶ [0031]), in a light-emitting layer (¶ [0069]).  The compound represented by Formula 1 of Lee has a structure wherein a phenyl-pyridine ligand is substituted on the pyridine ring with at least one of a germanium substituent represented by Formula 2 (¶ [0033])
    PNG
    media_image3.png
    101
    101
    media_image3.png
    Greyscale
(¶ [0036]), wherein preferably, L1 to L3 of the Formula 2 of Lee is methyl, ethyl, propyl, isopropyl, cyclohexyl, or phenyl (¶ [0041]), and Lee teaches specific ligands including 
    PNG
    media_image4.png
    303
    199
    media_image4.png
    Greyscale
 (¶ [0045]) which shows the germanium substituent of Formula 2 substituted meta to the pyridine nitrogen atom and the variables L1 to L3 as methyl.  Lee teaches that the organometallic compound containing at least one germanium substituent of Formula 2 inhibits interaction of the organometallic compound in a solid state (¶ [0023]; ¶ [0065]) and thus may improve performance in an organic light-emitting diode, particularly light-emitting efficiency (¶ [0065]), and increases the solubility of the compound (¶ [0023]; ¶ [0066]), and as such the organometallic compound may be used effectively for solution processing (¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to substitute the pyridine ring of the phenyl-pyridine ligand L in the modified Compound 126 of Park with the germanium substituent of Formula 2 of Lee, based on the teaching of Lee.  The motivation for doing so would have been to increase the solubility for solution processing and to improve the performance of the organic optoelectric device, particularly light-emitting efficiency, as taught by Lee.
Further, given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the generic L1 to L3 of Formula 2 of Lee with one of methyl, ethyl, propyl, isopropyl, cyclohexyl, or phenyl, because Lee teaches the variable may preferably be selected as one of methyl, ethyl, propyl, isopropyl, cyclohexyl, or phenyl.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would act in a similar manner as the other compounds taught by Lee for use in the light emitting layer of the organic light-emitting diode.  See MPEP 2143.I.(B).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the germanium substituent at a position meta to the pyridine nitrogen, because it would have been choosing one out of three available positions for substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the emission layer of the device of Park and possessing the benefits as described about taught by Park and Lee.  One of ordinary skill in the art would have been motivated to produce additional compounds represented comprising the substituent of Lee having the benefits as described above taught by Park and Lee in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Park in view of Lee does not teach a compound as discussed above wherein the R4 methyl substituent is an iso-propyl group and wherein the methyl group at a position para to the pyridine nitrogen on the phenyl-pyridine ligand L is an isopropyl group.  However, Park teaches that the R4 group may be an alkyl group having 1 to 40 carbon atoms (¶ [0035], Park-MT1).
Kim teaches an organic optoelectric device comprising an organometallic compound represented by Chemical Formula 1(¶ [0069], ¶ [0043]) which has a structure wherein a phenylpyridine ligand is substituted with a phenyl group and a silyl group -SiR17R18R19 (¶ [0045], [0048]) and wherein the phenylpyridine ligand may further be substituted with a group that may be a substituted or unsubstituted C1 to C10 alkyl group (¶ [0044]).  Kim teaches that suitably alkyl group include methyl, iso-butyl (¶ [0036] - [0037]).  Therefore, Kim teaches that suitable alkyl groups substituted to a phenylpyridine ligand of an organometallic compound for use in an organic optoelectric device include both methyl and iso-butyl.  A methyl group and an iso-butyl group are each an alkyl group having 1 to 40 carbon atoms.
Therefore, given the general formula of Park and the teachings of Park and Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the R4 methyl substituent with an iso-propyl group and substitute the methyl group at a position para to the pyridine nitrogen on the phenyl-pyridine ligand L with an isopropyl group, because Park teaches the variable R4 may suitably be selected as be an alkyl group having 1 to 40 carbon atoms and Kim teaches that suitable alkyl group substituted to a phenylpyridine ligand of an organometallic compound for use in an organic optoelectric device include both methyl and iso-butyl.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would act in a similar manner as the other compounds taught by Park for use in the emission layer of an organic electroluminescent device.  See MPEP 2143.I.(B).

The modified compound of Park in view of Lee and Kim corresponds to the claimed compound 51 
    PNG
    media_image6.png
    181
    232
    media_image6.png
    Greyscale
.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786